Gilchrist, C. J.
The plaintiff contracted to make a coat for the defendant, of certain materials, and warranted it should fit him. The words on the wrapper .are to be construed in relation to the subject matter. If the materials were defective, or if the coat did not fit him, it was not so good as he had bought, for he bought, or contracted to buy, a coat that would fit him. The words, of themselves, are as applicable to one of these conditions as to the other, and the ruling of the court was correct, that the jury were to determine whether the words referred to the materials only, or to the fit of the coat also.
Judgment on the verdict.